Citation Nr: 0828696	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  96-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1972 to August 1972 and 
from July 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2006, the United States Court of Appeals for Veterans 
Claims (Court) remanded the matter.  Subsequently in October 
2006, the Board remanded for further development.  The 
required development has been completed and the Board now 
proceeds with its review of the appeal.  


FINDING OF FACT
`
The preponderance of the evidence is against a finding that 
hypertension is related to service or manifested to a degree 
of 10 percent within a year of service discharge. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 4.104, Diagnostic Code (DC) 7101 (1995, 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2002, April 2003 and May 
2007, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In May 2007, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially claims he currently has hypertension 
which manifested in service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as discussed 
below.

In this case, the veteran filed his claim for service 
connection for hypertension in 1994.  The schedular criteria 
for evaluation of the cardiovascular system, including 
hypertension, were changed effective January 12, 1998, 
however, the requirements for a 10 percent rating pertinent 
to diastolic blood pressure (as in this case) remained 
essentially identical.  38 C.F.R. § 4.104, DC 7101 (2007).

Under 38 C.F.R. § 4.104 (1995), diastolic pressure which is 
predominantly 100 or more warrants a 10 percent rating.  If 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, DC 7101 (1995).

At the outset, the Board will address a VA treatment record 
submitted by the veteran in January 2002 which if accepted by 
the Board would establish service connection for hypertension 
on a presumptive basis.  This record showed blood pressure 
readings ranging from 100/60 to 175/110 from December 14-20, 
1977.  Notably, this record had also been cited to by a VA 
physician.  In an August 2001 clinical record, the physician 
indicated that the veteran showed him copies of old charts 
from the medical record and the physician copied the data 
onto his report.  

As noted in the Board's October 2006 remand, there are 
several alterations to the December 1977 record including 
cross outs of the patient's name, social security number, and 
date of birth and are written in with the veteran's 
information.  The veteran's attorney at the time also 
submitted other records dated in December 1977 and indicated 
that the veteran obtained the documents from the James A. 
Haley VA Hospital.  In March 2002, the Board requested that 
the veteran's treatment records from James A. Haley VA 
Hospital be associated with the claims folder.  While his 
records from that institution are in the claims folder, the 
December 1977 record which the veteran submitted on his own 
is not included.  Then, again in October 2006, the Board 
remanded the matter to obtain the veteran's treatment records 
to include those from December 1977 from James A. Haley VA 
Hospital and to compare them with the copies submitted by the 
veteran.  The Board also instructed the RO to address the 
medication sheet dated in December 1977 showing entries from 
December 15-23 which are typed except for the entry in 
December 23 noting Reserpine which is handwritten in.  
Pursuant to the Board's remand, the RO attempted to obtain 
all of the veteran's records.  In a February 2008 
correspondence, the James A. Haley VA Hospital indicated that 
there were no records for the veteran from December 1976 to 
December 1986 and his first visit to that particular facility 
was not until 1990 (he had been seen at the Jackson, 
Mississippi facility in 1980).          

While the December 1977 VA record submitted by the veteran in 
January 2002 demonstrates hypertension to a degree of 10 
percent, the Board finds that the document is not credible 
and therefore not probative.  On the face of the document, 
there are multiple cross outs including the patient's name, 
social security number, and date of birth which are vital 
identifying indicators.  Multiple attempts have been made to 
locate a copy of the original to compare with the copy 
submitted to the Board.  As the veteran's then representative 
advised the Board that the document was from James A. Haley 
VA Hospital, proper requests were made to verify the 
document's authenticity.  Since the veteran submitted a copy 
of a document purportedly from a VA facility, VA should be 
able to obtain a copy of the same document in its own 
facility.  However, there are no records from that facility 
and the veteran's first visit to the facility was not noted 
until 1990.  There is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Board, thus, 
finds that the RO/VAMC personnel's reports that no records 
were found in December 1977 are proper.  Therefore, it is not 
possible for the Board to accept the veteran's January 2002 
submission of the December 1977 record or the August 2001 VA 
notation  relying on that record to demonstrate hypertension 
to a degree of 10 percent or taking of medication to control 
hypertension as of that date in his case.  See 38 C.F.R. 
§ 4.104, DC 7101.

The Board will, thus, consider the veteran's claim on the all 
of the evidence of record except for the December 1977 VA 
record submitted in January 2002.  

Service treatment records do not demonstrate that the veteran 
had hypertension.  The records include reports of medical 
examinations dated in November 1971 and June 1972 which do 
not reflect a diagnosis of any disability.  In November 1971, 
the veteran's blood pressure was recorded as 128/72, 120/88 
and 130/86.  His blood pressure was recorded as 126/76 in 
June 1972.  On the examination at service discharge in 
December 1976, blood pressure was recorded as 118/76. 

In June 1997, the veteran submitted a blood pressure chart 
dated in December 1977 from the VAMC in Tampa, Florida 
reflecting blood pressure readings ranging between 110/60 to 
150/95 over a three-week period in December 1977 (the 
authenticity of this record has never been at issue).  Then, 
an October 1982 VA treatment record noted blood pressure 
readings of 138/102 and 118/94.  VA outpatient treatment 
records dated in October 1984 show diastolic blood pressure 
of 100.  A blood pressure chart dated in the 1980's shows 
diastolic blood pressure ranging from 88 to 124.  In May 
1992, there was an assessment of possible baseline 
hypertension with exacerbation secondary to pain.  VA 
hospitalization report dated in November 1994 noted a 
diagnosis of hypertension.

On VA examination in July 2002, for which the examiner 
reviewed the claims folder in conjunction with the 
examination, the veteran's blood pressure was noted as 
150/100 in the right arm and 152/98 in the left arm.  The 
assessment was uncontrolled hypertension.  The examiner 
stated that in "my opinion, review of [the] C-file reveals 
treatment undertaken in 1993 and 1994 for his 
hypertension....[The veteran] claims his blood pressure was 
high during military service; I do not see clear evidence for 
the same."

Based on review of the evidence, the Board finds that service 
connection for hypertension is not warranted.  Service 
treatment records are negative for findings of hypertension.  
While the first indication of elevated blood pressure 
readings was in December 1977, which is within a year of 
service discharge, there was no showing that the veteran's 
blood pressure was predominantly 100 or that the veteran was 
on continuous medication necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  See 38 C.F.R. § 4.104, DC 7101.  
Since the veteran's hypertension in December 1977 did not 
manifest to a degree of 10 percent, consideration on a 
presumptive basis is not warranted.  Furthermore, the initial 
findings of hypertension were years after service.  In view 
of the lengthy period without treatment, there is no evidence 
of continuity of symptomatology and this weighs against the 
claim.  Significantly, there is no medical opinion that 
relates the post-service hypertension to service.  A November 
2001 VA treatment record noted that the veteran's attorney's 
sought an opinion indicating hypertension was incurred in 
service.  The VA clinician indicted that he could not answer 
that inquiry as an expert and could only state what was in 
the notes in the computer or what he saw.  

While the veteran was afforded an examination for 
hypertension in July 2002, the report did not address the 
etiology of his current disability.  However, the Board 
declines to obtain a medical nexus opinion with respect to 
the veteran's service connection claim because there is no 
evidence of pertinent disability in service or until some 
time following service.  Thus, while there is current 
evidence of hypertension, there is no true indication that it 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of hypertension in service and the lack of diagnosis of the 
claimed disability until several years post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      
  
During the April 1996 hearing, the veteran testified that he 
noticed a problem with his blood pressure in service, but 
could not recall when, except to say that it occurred during 
his second tour of duty in 1974-76.  He stated that he was 
first placed on medication to treat hypertension two years 
prior to the hearing.  Additionally, several VA treatment 
records note that the veteran had hypertension dating back to 
the 1970's/in service (July 1999, September 2000, and 
November 2001).  Recollection of high blood pressure readings 
in service are not probative evidence that hypertension was 
present in service.  Hearsay medical evidence, as transmitted 
by lay person, is of limited probative value.  The connection 
between what a physician said and lay person's account of 
what he purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Importantly, 
however, while the veteran, as a lay person, is competent to 
report the onset of pertinent symptoms and continued 
symptomatology since then, he is not competent to express an 
opinion concerning the etiology of a purported disorder.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); & Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The actual medical records in this case form a preponderance 
of evidence that out weighs the veteran's claims and medical 
reports, which include the veteran's statements.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 




____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


